UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 94-7492



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus

FARSHAD RAMAZANI,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T.S. Ellis, III, District
Judge. (CR-89-107-A)


Submitted:   January 23, 1996              Decided:   February 5, 1996


Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Farshad Ramazani, Appellant Pro Se. Vincent L. Gambale, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders denying

Appellant's motion to compel the Government to file a FED. R. CRIM.
P. 35 motion for a reduction in sentence, and denying Appellant's

motion for reconsideration. We have reviewed the record and the

district court's opinion, and find no reversible error. According-

ly, we affirm on the reasoning of the district court. United States
v. Ramazani, No. CR-89-107-A (E.D. Va. Nov. 18, 1994; Nov. 1,

1994). We also deny Appellant's motions for summary judgment and

for remand to the district court. We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2